Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (JPH0337970A) in view of Gao et al. (US 2005/0130043), Hirose (US 2013/0164571) and Otsuka (WO 2017/006591 A1). 
Regarding claim 1, Murata teaches a method for producing an electrochemical cell comprising a negative electrode with at least one layer of metallic lithium 5/2, a positive electrode 3 and a lithium ion-conducting solid electrolyte 4 arranged between the negative electrode and the positive electrode (pg. 2-4; Fig.2), the method comprising the steps of: 
	providing the negative electrode 1/2/5
 	providing the positive electrode 1/2/3
	providing a substrate composed of the solid electrolyte 4 with a first surface and a second surface that is opposite the first surface (Fig. 2)
	joining together of substrate with the positive electrode on the first surface and the negative electrode on the second surface, so that the solid electrolyte lies between the negative electrode and the positive electrode and the layer of metallic lithium is opposite the second surface (pg. 4 [8-19]), 
	wherein the layer of metallic lithium, before being joined together with the substrate, is heated using a heat source, or induction heating device 11 (Fig. 1) until it softens on at least one surface opposite the second surface of the substrate, described by Murata where the metallic lithium is melted and after, or next, the battery is formed (pg. 4 [8-9]). 
	Murata is silent in teaching the layer of metallic lithium is not melted or softened throughout its entire thickness; however, Gao, in a similar field of endeavor related to lithium electrochemical systems (P8) teaches that because lithium metal is soft, lamination processes can be performed at room temperature or temperatures between about 30oC to 120oC (P59-64), or temperatures below the melting point of lithium metal (melting point of lithium metal is 180oC) and thus not melting or softening throughout the entire thickness. 
Furthermore, in a similar field of endeavor related to lithium electrochemical cells, as evidenced by Hirose, a lithium metal only needs to begin to be softened in order to create a uniform adhesion and contact between a solidified lithium layer/anode and the contact layer. Hirose teaches that as long as the face of the lithium layer that is coming into contact with the contact layer is softened, a smooth uniform boundary can be formed (P43-46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to either only begin to soften the metallic lithium at the surface that makes contact with the contacting layer, as taught by Hirose, or to perform the adherence at a low temperature, in light of the teachings of Gao, thus only partially softening the metallic lithium, not through the entire thickness to create a uniform adhesion between the substrate and the metallic lithium of Murata. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Modified Murata is silent in teaching the negative electrode is composed of a layer stack with the layer of metallic lithium and a layer of a lithium-metal alloy, wherein the layer of the lithium-metal alloy is arranged on the layer of metallic lithium and the metal of the lithium-metal alloy is selected from the group consisting of: indium, aluminum, silicon, magnesium, germanium, gallium and combinations thereof; however, Otsuka, in a similar field of endeavor related to an electrochemical cell, teaches including an intermediate layer on a metallic lithium layer (abstract). 
Otsuka teaches including an intermediate layer to improve adhesion between a metallic lithium layer and an electrolyte layer. The intermediate layer comprises a metal that alloys with lithium upon heating, therefore forming a lithium-metal layer. Otsuka teaches the lithium-metal alloy layer is arranged on the metallic lithium layer and the metal of the lithium-metal layer may comprises a metal consisting of aluminum (P16-17. 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a layer of a lithium-metallic alloy on the layer of metallic lithium of modified Murata wherein the metal of the lithium-metal alloy is aluminum, as taught by Otsuka, to improve adhesion. 
Modified Murata teaches the heat source, or induction heating device 11 is arranged on the side of the layer stack on which the metallic lithium is located (Fig. 1 – where lithium-metal alloy would be layered on top of the metallic lithium layer opposite the collector).
Modified Murata is silent with respect to the thickness of the metallic lithium in the layer stack having a thickness of 10 nm to 1 µm; however, Murata also teaches that the prior art utilized a thickness of 0.07 to 0.1 mm (pg. 2 [8-10]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the metallic lithium layer has a thickness of less than 0.1 mm, for the thickness of the layer stack to fall within the range as taught by modified Murata and arrive at a thickness within the claimed range.
Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus, even when the thin metallic lithium layer has the maximum thickness, of a range just below 0.07-0.1 mm a prima facie case of obviousness exists because the claimed ranges and prior art ranges are close enough that one skilled in the art would have expected them to have the same properties (endpoint difference of less than 0.07 mm). 
 Furthermore, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. 
(See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 2, modified Murata teaches heating the layer of metallic lithium is carried out by induction heating (pg. 3 [25-26]). 
Regarding claim 3 and claim 4, modified Murata in view of Gao and Hirose teaches the layer of metallic lithium is heated to a temperature of at least 60oC, at least 120oC, or 180oC (pg. 3 [25-26]; P60 Gao; P35 Hirose). 
	Regarding claim 5, modified Murata in view of Gao and Hirose teaches the layer of metallic lithium 10 is heated until at least a part of the metallic lithium melts (pg. 3-4 [25-2]; P59-64 Gao; P43-46 Hirose). 
	Regarding claim 6, modified Murata teaches the layer of metallic lithium is melted only over a part of the layer thickness, or melted just over the top of the layer thickness (Fig. 1). 
Regarding claim 7, modified Murata teaches the negative electrode of claim 1, the rejection of which is incorporated herein in its entirety. Murata is silent with respect to the thickness of the metallic lithium in the layer stack having a thickness of 0.001 mm to 1 mm; however, Murata also teaches that the prior art utilized a thickness of 0.07 to 0.1 mm to make sure the layer thickness was even (pg. 2 [8-10]). Furthermore, modified Murata in view of Otsuka teaches having the lithium-metal alloy layer with a thickness of 0.05 µm to 1 µm (0.00005 mm to .001 mm) to promote alloying (P34-36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the negative electrode with a layer thickness of 0.07 mm to 0.1 mm, as taught by Murata to have even layer thickness, and a lithium-metal alloy thickness of 0.00005 mm to .001 mm as taught by Otsuka to promote alloying, thus having an overall thickness between just above 0.07 mm and around 0.1 mm. Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Gao, Hirose and Otsuka, as applied to at least claim 1, and further in view of Marple (US RE41,886 E1). 
Regarding claims 18-20, Murata in view of Otsuka teaches using a lithium-metal alloy, wherein the metal can be aluminum, as a layer of a negative electrode. 
Murata in view of Otsuka is silent in teaching after alloying that the lithium-metal alloy comprises the metal in an amount of 0.00001 to 30 wt% (claim 18), 0.0001 to 10 wt% (claim 19), or 0.001 to 2 wt% (claim 20), with the remainder being lithium and unavoidable impurities; however, Marple, related to electrochemical cells, teaches an electrochemical cell that uses a lithium-aluminum alloy as the anode. Marple teaches the aluminum content in the alloy is preferably between 0.1 and 0.9 weight percent to have a uniform layer that improves cell performance (Col. 2-Col. 3[68-7]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the lithium-aluminum alloy of modified Murata with an aluminum content between 0.1 and 0.9 weight percent, as taught by Marple, to have a uniform layer to improve cell performance. 
Alternatively, claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (JPH0337970A) in view of Gao et al. (US 2005/0130043), Hirose (US 2013/0164571) and Otsuka (WO 2017/006591 A1). 
Regarding claim 1, Murata teaches a method for producing an electrochemical cell comprising a negative electrode with at least one layer of metallic lithium 5/2, a positive electrode 3 and a lithium ion-conducting solid electrolyte 4 arranged between the negative electrode and the positive electrode (pg. 2-4; Fig.2), the method comprising the steps of: 
	providing the negative electrode 1/2/5
 	providing the positive electrode 1/2/3
	providing a substrate composed of the solid electrolyte 4 with a first surface and a second surface that is opposite the first surface (Fig. 2)
	joining together of substrate with the positive electrode on the first surface and the negative electrode on the second surface, so that the solid electrolyte lies between the negative electrode and the positive electrode and the layer of metallic lithium is opposite the second surface (pg. 4 [8-19]), 
	wherein the layer of metallic lithium, before being joined together with the substrate, is heated using a heat source, or induction heating device 11 (Fig. 1) until it softens on at least one surface opposite the second surface of the substrate, described by Murata where the metallic lithium is melted and after, or next, the battery is formed (pg. 4 [8-9]). 
	Murata is silent in teaching the layer of metallic lithium is not melted or softened throughout its entire thickness; however, Gao, in a similar field of endeavor related to lithium electrochemical systems (P8) teaches that because lithium metal is soft, lamination processes can be performed at room temperature or temperatures between about 30oC to 120oC (P59-64), or temperatures below the melting point of lithium metal (melting point of lithium metal is 180oC) and thus not melting or softening throughout the entire thickness. 
Furthermore, in a similar field of endeavor related to lithium electrochemical cells, as evidenced by Hirose, a lithium metal only needs to begin to be softened in order to create a uniform adhesion and contact between a solidified lithium layer/anode and the contact layer. Hirose teaches that as long as the face of the lithium layer that is coming into contact with the contact layer is softened, a smooth uniform boundary can be formed (P43-46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to either only begin to soften the metallic lithium at the surface that makes contact with the contacting layer, as taught by Hirose, or to perform the adherence at a low temperature, in light of the teachings of Gao, thus only partially softening the metallic lithium, not through the entire thickness to create a uniform adhesion between the substrate and the metallic lithium of Murata. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Modified Murata teaches the electrode may comprise a lithium and a lithium alloy (pg. 2). Modified Murata teaches the collector the metallic lithium is attached to may be made of aluminum (pg. 4 [11-12]) and the lithium is heated to a temperature of at least 180oC (pg. 3-4 [25-2])
Modified Murata is silent in teaching the negative electrode is composed of a layer stack with the layer of metallic lithium and a layer of a lithium-metal alloy, wherein the layer of the lithium-metal alloy is arranged on the layer of metallic lithium and the metal of the lithium-metal alloy is selected from the group consisting of: indium, aluminum, silicon, magnesium, germanium, gallium and combinations thereof; however, as evidenced by Otsuka, in a similar field of endeavor related to forming an electrochemical cell, when lithium and aluminum are heated at a temperate of at least 200oC an alloy will form (P10.16.18.35). 
Otsuka teaches heating a metallic lithium on a layer of aluminum at a temperature of at least 200oC allows a lithium-metal alloy layer to form thus promoting adhesion and preventing degradation (P10-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, where modified Murata teaches the lithium is heated to a temperature of at least 180oC, to heat the lithium to at least 200oC (falling within the range taught by Murata), as taught by Otsuka to promote adhesion between the layers increasing the battery lifespan, and forming a lithium-metal alloy layer layered on the metallic lithium wherein the metal of the lithium-metal alloy is aluminum. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Modified Murata fails to teach the heat source is arranged on the side of the layer stack on which the metallic lithium is located; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to place the heating source on the other side of the layer stack to ensure the metallic lithium is properly softened to both alloy with the aluminum and also form a strong bond with the electrolyte layer. Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04. The results are not unexpected because merely moving the heating source to the other side of the layer stack provides the same functionality taught by modified Murata, of sufficiently heating the metallic lithium layer. 
Modified Murata is silent with respect to the thickness of the metallic lithium in the layer stack having a thickness of 10 nm to 1 µm; however, Murata also teaches that the prior art utilized a thickness of 0.07 to 0.1 mm (pg. 2 [8-10]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the metallic lithium layer has a thickness of less than 0.1 mm, for the thickness of the layer stack to fall within the range as taught by modified Murata and arrive at a thickness within the claimed range.
Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus, even when the thin metallic lithium layer has the maximum thickness, of a range just below 0.07-0.1 mm a prima facie case of obviousness exists because the claimed ranges and prior art ranges are close enough that one skilled in the art would have expected them to have the same properties (endpoint difference of less than 0.07 mm). 
 Furthermore, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. 
(See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Regarding claim 2, modified Murata teaches heating the layer of metallic lithium is carried out by induction heating (pg. 3 [25-26]). 
Regarding claim 3 and claim 4, modified Murata in view of Gao and Hirose teaches the layer of metallic lithium is heated to a temperature of at least 60oC, at least 120oC, or 180oC (pg. 3 [25-26]; P60 Gao; P35 Hirose). 
	Regarding claim 5, modified Murata in view of Gao and Hirose teaches the layer of metallic lithium 10 is heated until at least a part of the metallic lithium melts (pg. 3-4 [25-2]; P59-64 Gao; P43-46 Hirose). 
	Regarding claim 6, modified Murata teaches the layer of metallic lithium is melted only over a part of the layer thickness, or melted just over the top of the layer thickness (Fig. 1). 
Regarding claim 7, modified Murata teaches the negative electrode of claim 1, the rejection of which is incorporated herein in its entirety. Murata is silent with respect to the thickness of the metallic lithium in the layer stack having a thickness of 0.001 mm to 1 mm; however, Murata also teaches that the prior art utilized a thickness of 0.07 to 0.1 mm to make sure the layer thickness was even (pg. 2 [8-10]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the negative electrode with a layer thickness of 0.07 mm to 0.1 mm, as taught by Murata to have even layer thickness. Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Gao, Hirose and Otsuka, as applied to at least the alternative claim 1 rejection above, and further in view of Marple (US RE41,886 E1). 
Regarding claims 18-20, Murata in view of Otsuka teaches using a lithium-metal alloy, wherein the metal can be aluminum, as a layer of a negative electrode. 
Murata in view of Otsuka is silent in teaching after alloying that the lithium-metal alloy comprises the metal in an amount of 0.00001 to 30 wt% (claim 18), 0.0001 to 10 wt% (claim 19), or 0.001 to 2 wt% (claim 20), with the remainder being lithium and unavoidable impurities; however, Marple, related to electrochemical cells, teaches an electrochemical cell that uses a lithium-aluminum alloy as the anode. Marple teaches the aluminum content in the alloy is preferably between 0.1 and 0.9 weight percent to have a uniform layer that improves cell performance (Col. 2-Col. 3[68-7]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the lithium-aluminum alloy of modified Murata with an aluminum content between 0.1 and 0.9 weight percent, as taught by Marple, to have a uniform layer to improve cell performance
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully disagrees with interpretation of Murata; however, for the purpose of advancing prosecution the rejection above has addressed the challenges. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda Rosenbaum/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729